— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered December 15, 2003, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In return for the People’s consent to dismiss two counts of the indictment and the court’s promise to sentence him to a term of 31/2 years’ imprisonment for his conviction, the defendant agreed to waive his right to appeal. Contrary to the defendant’s contention, this waiver was knowingly, intelligently, and voluntarily made (see People v Muniz, 91 NY2d 570 [1998]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]).
The defendant’s waiver precludes appellate review of his statutory speedy trial claim (see People v Curras, 1 AD3d 445 [2003]). In any event, the defendant has failed to provide an adequate record for the review of this issue since the defendant failed to provide this Court with evidence with respect to the reasons for any pre-trial delays, or any minutes relevant to that issue. Thus, the issue is unreviewahle (see People v Kinchen, 60 NY2d 772, 773-774 [1983]; People v Butler, 255 AD2d 119 [1998]; People v Brisko, 219 AD2d 493 [1995]).
Further, the defendant’s waiver of his right to appeal bars review of his remaining contentions. Cozier, J.P., Ritter, Krausman and Skelos, JJ., concur.